

114 S2642 IS: Stop Trafficking on Planes (STOP) Act of 2016
U.S. Senate
2016-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2642IN THE SENATE OF THE UNITED STATESMarch 3, 2016Ms. Klobuchar (for herself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require air carriers to provide training to certain employees and contractors to combat human
			 trafficking.
	
 1.Short titleThis Act may be cited as the Stop Trafficking on Planes (STOP) Act of 2016. 2.Training to combat human trafficking for certain air carrier employees (a)In generalSubchapter I of chapter 417 of title 49, United States Code, is amended by adding at the end the following:
				
					41725.Training to combat human trafficking
 (a)In generalEach air carrier providing passenger air transportation shall provide flight attendants and pilots who are employees or contractors of the air carrier with training to combat human trafficking in the course of carrying out their duties as employees or contractors of the air carrier.
 (b)Elements of trainingThe training an air carrier is required to provide under subsection (a) to flight attendants and pilots shall include training with respect to—
 (1)common indicators of human trafficking; and (2)best practices for reporting suspected human trafficking to law enforcement officers.
 (c)MaterialsAn air carrier may provide the training required by subsection (a) using modules and materials developed by the Department of Transportation and the Department of Homeland Security, including the training module and associated materials of the Blue Lightning Initiative and modules and materials subsequently developed and recommended by such Departments with respect to combating human trafficking.
 (d)Interagency coordinationThe Administrator of the Federal Aviation Administration shall coordinate with the Secretary of Homeland Security to ensure that appropriate training modules and materials are available for air carriers to conduct the training required by subsection (a).
 (e)Human trafficking definedIn this section, the term human trafficking means one or more severe forms of trafficking in persons (as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102))..
 (b)Clerical amendmentThe analysis for chapter 417 of title 49, United States Code, is amended by inserting after the item relating to section 41724 the following:
				41725. Training to combat human trafficking..
 (c)Report requiredNot later than one year after the date of the enactment of this Act, the Administrator of the Federal Aviation Administration shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that includes—
 (1)an assessment of the status of compliance of air carriers with section 41725 of title 49, United States Code, as added by subsection (a);
 (2)an assessment of the status of the dissemination of materials for the training required by such section; and
 (3)recommendations for improving the identification and reporting of human trafficking by air carrier personnel while protecting the civil liberties of passengers.
 3.Immunity for reporting human traffickingSection 44941 of title 49, United States Code, is amended by striking or terrorism, as defined by section 3077 of title 18, United States Code, and inserting human trafficking (as defined by section 41725), or terrorism (as defined by section 3077 of title 18, United States Code).